Exhibit 16.1 ACSB Acquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One Iselin, New Jersey08830 Fax:732.855.9559 www.acsbco.com C e r t i f i e dP u b l i cA c c o u n t a n t sa n dA d v i s o r s 3307th Avenue Suite 202 New York, NY10001 March 29, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 RE: AIVTECH International Group Co. (Commission File Number: 0001439434) Dear Sirs, We have read Item 4.02 of the Current Report on Form 8-K to be filed by AIVTECH International Group Co. on March 29, 2011 regarding the Non-Reliance on Previously Issued Financial Statements and have the following comments: 1. We agree with the statements made as they pertain to the Financial Statements for December 31, 2009. Very truly yours, /s/Acquavella, Chiarelli, Shuster, Berkower & Co., LLP New York·New Jersey·San Francisco·Los Angeles·Cayman Islands
